DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The applicant argues in the response filed 02/16/2021 that previous prior art rejections with respect to Ohline, Macaulay, and Mark do not disclose the medical instrument with the surgical element with inner/outer shafts movable with respect to each other and the main body, the sensor coupled to the main body and the magnet attached to the outer shaft. New rejections with respect to Matusaitis as modified by Macaulay and, Matusaitis as modified by Holsing have been made below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first sensor" in line 20.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 previously claims “a sensor” in line 12, but it is unclear if the first sensor of line 20 is the sensor of line 12 or a new first 
Claim 2 recites the limitation "the first shaft" in line 11.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the first shaft is a first shaft of the surgical element or the first member which was previously claimed. For examination purposes, in light of the specification (paragraph 53 discloses first and second sensors are attached to the first member), the first shaft of line 11 will be examined as a first member of the surgical element.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 9, 12, 13, 19, 20 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by U.S. Patent Publication 2013/0085498 to Matusaitis in view of U.S. Patent Publication 2004/0147837 to Macaulay.
As to claim 8, Matusaitis discloses a medical instrument, comprising:
an image guidance system (paragraph 40, the controller 100) operable to generate a magnetic field (magnetic field from the magnets, figure 6a,b, 9a, paragraph 40, 45, 46)
a medical instrument including 
a main body portion (2) including a handle (handle as seen in figure 1, 8a-c);
a surgical element (8) rotatably coupled to and extending from the main body portion to a distal end portion (coupling 90 will rotate to orient the cutting window 40, paragraph 45, alternatively the simplified version of figure 4-5 can read on the rotation), the surgical element including an outer shaft (10) including an outer blade (the edge of the cutting window 40) positioned at the distal end portion (figure 8a-c, 4, 5, paragraph 45)
an electromagnetic image guidance sensor (70) coupled to the main body portion (figure 3); and 

wherein the electromagnetic image guidance sensor is operable to read the magnetic field and generate an output signal corresponding to a position of the outer blade within the magnetic field generated by the image guided system (paragraph 40,46, the sensor reads the field based on the magnets), 
wherein the magnet perturbs the magnetic field, induces Eddy currents in the sensor, or both (paragraph 46), and
wherein information corresponding to the perturbed magnetic field, the induced Eddy currents or both is provided in the output signal (paragraph 40). 
If however, it is not inherent that the magnet perturbs the magnetic field and induces Eddy currents in the sensor, Macaulay teaches a similar device where a sensor will generate and communicate an output signal to the image guidance system that can allow for the information corresponding to the perturbed magnetic field, the induced Eddy currents or both (paragraph 3, 5) for the purpose of using known types of sensors for indicating to a computer the precise positions and orientation of the medical instrument. It would have been obvious to one of ordinary skill in the art before the effective filing to have the magnet of Matusaitis perturb the magnetic field induce Eddy signals as taught by Macaulay in order for using a known types of sensors for indicating to a computer the precise positions and orientation of the medical instrument.
As to claim 9, with the device of Matusaitis and Macaulay above, Matusaitis discloses the outer blade includes an outer blade cutting window (40), and wherein the at least one sensing device cooperates with the image guidance 
As to claim 12, with the device of Matusaitis and Macaulay above, Matusaitis discloses the magnet rotates with the outer blade when the outer blade is rotated (paragraph 40, figure 3, 6a,b, 8). 
As to claim 13, with the device of Matusaitis and Macaulay above, Matusaitis discloses the outer blade includes an outer blade cutting window (40, figure 3-5), and wherein the magnet is provided on the outer shaft so that the magnet and the outer blade cutting window are generally aligned along a common plane (figure 30).
As to claim 19, with the device of Matusaitis and Macaulay above, Matusaitis discloses the outer blade is substantially straight between an outer blade proximal end and the distal end portion of the outer shaft (figure 2). The simplified version of figure 3-5 can be used to read on the claim limitations with a surgical element rotatably coupled being the inner shaft, and the outer blade is straight.
As to claim 20, with the device of Matusaitis and Macaulay above, Matusaitis discloses the outer blade is bent between an outer blade proximal end and an outer blade distal end (figure 8a-c)
Claim 1-7 are rejected under 35 U.S.C. 103 as obvious over by U.S. Patent Publication 2013/0085498 to Matusaitis in view of U.S. Patent Publication 2013/0225943 to Holsing.
As to claim 1, Matusaitis discloses a medical instrument comprising:

	a medical instrument including:
		a main body including a handle (2);
a surgical element (8) extending from the main body portion to a distal end portion have a surgical tool (8a, figure 2-3, 8a-c), the surgical element configured to move relative to the main body (paragraph 45, via coupling 90), the surgical element including: 
an outer shaft (10) rotatable coupled to the main body portion and extending from the main body to the distal end portion (90a,b, allows the outer shaft to be rotatably coupled to the main body, paragraph 45);
an inner shaft (9) positioned within the outer shaft and rotatable coupled to the main body portion and extending to the distal end portion (figure 3, paragraph 40);
a sensor (70) coupled to the main body;
a magnet (60) attached to the outer shaft, the magnet configured to perturb the magnetic field generated by the image guidance system (paragraph 40,45,46), 
wherein in response to the perturbed magnetic field, the first sensor generates and communicates an output signal to the image guidance system (paragraph 40) but is silent about the output signal is a 
Holsing teaches a similar device (surgical navigation guiding systems, abstract) where a sensor will generate and communicate an output signal to the image guidance system so that a representation of the surgical element is displayed on a display (18, paragraph 69), for the purpose of providing image data to the system. It would have been obvious to one of ordinary skill in the art before the effective filing to have the sensor of Matusaitis generate and communicate an output signal to the image guidance system so that a representation of the surgical element is displayed on a display as taught by Holsing in order for providing image data to the system.
As to claim 2, Matusaitis discloses a medical instrument comprising:
an image guidance system (paragraph 40, the controller 100) operable to generate a magnetic field (magnetic field from the magnets, figure 6a,b, 9a, paragraph 40, 45, 46);
	a medical instrument including:
a surgical element (8) extending from the main body portion to a distal end portion have a surgical tool (8a, figure 2-3, 8a-c);
 a main body portion including a handle (2), a first member (90) configured to manipulate a first potion (10) of the surgical element (paragraph 45), a second member (13) configured to 
a first sensor (70), operable to read the magnetic field, coupled to the first member (paragraph 40, 52, 53)
a magnet (60) attached to the second member (paragraph 40,45,46), 
wherein in response to the perturbed magnetic field, the first sensor generates and communicates an output signal to the image guidance system (paragraph 40)
wherein in response to a perturbed magnetic field 
i.	the first sensor position output, signal deviates from an initial position of the first sensor by a first sensor position error amount (paragraph 129, 135-139), and 
wherein the image guidance system generates either;
i.	a first sensor predicted position signal based on the second sensor position output signal (paragraph 52, 53), or
wherein the image guidance system corresponds either:
i.	a deviation between the first sensor predicted position signal and the first sensor position, output signal as relative motion between the first member and the second member to determine 
Based on the claim being a device claim, the imagine guidance systems and controller information disclosed in paragraphs 52, 53, the image guidance system will be capable of generating a given prediction and the position output signals based on the similar structure of the disclosed prior art. However, Matusaitis is silent about the display and the second sensor. 
Holsing teaches a similar device (surgical navigation system, abstract) having a second sensor (multiple 24, paragraph 76, multiple sensors can be used) capable of generating and communicating a second sensor position output signal to the image guidance system, and the output signal corresponds to relative motion between the first and second members to determine and create the visual, real time position of the surgical element on a display (18, paragraph 69, 76, 82, the display 18 can display the real time position of the surgical element based on the output signal of the sensors) for the purpose of providing further image data to the system.  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the additional sensor of Holsing with the device of Matusaitis in order for providing further image data to the system.
As to claim 3, with the device of Matusaitis and Holsing above, Holsing further teaches the first sensor and the second sensor are attached to the first member such that there is no relative movement between the first sensor and the second sensor (paragraph 76, multiple sensors can be used as taught by Holsing 
As to claim 4, with the device of Matusaitis and Holsing above, Holsing further teaches one of the first sensor and the second sensor is an electromagnetic image guidance sensor, and wherein the magnet affects the additional signal generated by the electromagnetic image guidance sensor when the first member, the second member, or both is moved, which causes the additional signals generated by the electromagnetic image guidance sensor to be different than the baseline signal generated by the electromagnetic image guidance sensor (paragraph 79, 83).
As to claim 5-7, with the device of Matusaitis and Holsing above, Holsing further teaches the first and the second sensors are an electromagnetic image guidance system sensor (paragraph 83).
Claim 15, 17, 18, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2013/0085498 to Matusaitis in view of U.S. Patent Publication 2004/0147837 to Macaulay as applied to claims 8, 9, 12, 13, 19, 20   above, and further in view of U.S. Patent Publication 2010/0249817 to Mark.
As to claims 15, 17, 18, Matusaitis as modified by Macaulay discloses the device above but is silent about the sensor is a five/six degrees of freedom sensor, or if the output of the sensor is amplified and digitized.  
Mark teaches a similar device (cutting device with sensors, abstract) having a five degrees of freedom sensor or a six degrees of freedom sensor (paragraph 131) and the sensor has an output signal communicated to a sensor 
As to claim 18, with the device of Matusaitis, Macaulay, and Mark above, Mark further teaches the output from the sensor interface unit is communicated to a system control unit to generate a representation on a display (340) of a rotational orientation of the outer blade, the outer blade cutting window, or both (paragraph 138-140).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2013/0085498 to Matusaitis in view of U.S. Patent Publication 2004/0147837 to Macaulay as applied to claims 8, 9, 12, 13, 19, 20 above, and further in view of U.S. Patent Publication 2006/0173291 to Glossop.
As to claim 16, Matusaitis as modified by Macaulay discloses the device above but is silent about the slip ring. 
Glossop teaches a similar device having a slip ring for the purpose of using a known device that has a high degree of accuracy and reliability that will maintain a connection (paragraph 32). It would have been obvious to one of ordinary skill in the art before the effective filing date to use the slip ring of Glossop with the device of Matusaitis as modified by Macaulay in order for using 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771